DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
 
Status of Application, Amendments, And/Or Claims
The Applicant’s amendments/remarks received 2/22/2022 are acknowledged.  Claims 1, 3, 8, 11, 13, 18, 21, 23 and 28 are amended; no claims are canceled; no claims are withdrawn; claims 1-30 are pending and have been examined on the merits.

Information Disclosure Statement
The information disclosure statement submitted on 2/22/2022 has been considered by the examiner.

Claim Objections
The objection to claims 8, 18 and 28, as set forth at p. 2 of the previous Office Action is withdrawn in view of the amendment of the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for producing an antibody in CHO cells at a titer of ≥ 0.54 g/L, does not reasonably provide enablement for producing a receptor-Fc-fusion protein, a VEGF trap protein or aflibercept (a specific receptor-Fc-fusion VEGF trap protein).  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
The factors to be considered in determining whether undue experimentation is required are summarized in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. While all of these factors are considered, a sufficient number are discussed below so as to create a prima facie case.
Independent claims 1, 11 and 21 are broadly drawn to cultivating a CHO cell expressing a) a receptor-Fc-fusion protein (claim 1), b) a VEGF trap protein (claim 11), and aflibercept (claim 21) wherein the culture can be of any type (i.e. batch, continuous, etc.), for any length of time and the culture medium can be any medium with any amount of amino acids, fatty acids, nucleosides or cations as long as the medium is serum-free and comprises any non-zero amount of plant hydrolysate and any non-zero amount of polyamines, wherein the culture produces > 0.54 g/L of a receptor-Fc-fusion protein (claim 1), a VEGF trap protein (claim 11), or aflibercept (claim 21).
Although the skill of artisans in the physiological arts is very high (usually doctoral level), the physiological arts are known to be unpredictable (MPEP 2164.03) and there is no prior art which anticipates the claimed method with said titer of protein produced; hence, a person of ordinary skill in the art at the time of filing would have relied on the direction provided by the inventor and the existence of working examples for being able to practice the claimed methods without undue experimentation.
The original disclosure does NOT demonstrate the production of any amount of ANY receptor-Fc-fusion protein, nor the production of any amount of any VEGF trap protein, nor the production of any amount of aflibercept.  It appears that the basis for the limitation drawn to a titer of > 0.54 g/L is from the production of 0.54 g/L of an antibody in CHO cells in Table 5 [00098].  An antibody does not constitute a receptor-Fc-fusion protein, a VEGF trap protein, or aflibercept.  The production of an antibody at 0.54 g/L is no indication that CHO cells in the claimed method can produce aflibercept or any other receptor-Fc-fusion protein at a titer of 0.54 g/L or greater.  Because of the lack of working examples or any production of any receptor-Fc-fusion protein at any titer in the original disclosure, a person of ordinary skill in the art at the time of filing would have had to engage in undue experimentation to practice the claimed methods, if they are enabled at all; hence, claims 1, 11 and 21 are rejected for the original disclosure not being enabling to practice the invention commensurate in scope with the claims.  Claims 2-10, 12-20 and 22-30 depend from claims 1, 11 and 21 and do not limit the scope commensurate to the enablement; hence, claims 2-10, 12-19 and 22-30 are also rejected for the original disclosure not being enabling to practice the invention commensurate in scope with the claims.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims drawn to a genus can satisfy the written description requirement through a sufficient description of a representative number of species (MPEP 2163(II)(A)(3)(a)(ii)).  Independent claims 1 and 11 are drawn to a genus, wherein the genus in claim 1 is receptor-Fc-fusion proteins and the genus in claim 11 is VEGF trap proteins.  Both claims 1 and 11 recite producing titers of greater than 0.54 g/L of their respective genus.  The original disclosure shows the production of > 0.54 g/L for zero representatives of the genus of receptor-Fc-fusion proteins and zero representatives of the genus of VEGF trap proteins, instead, the instant disclosure shows the production of 0.54 g/L of antibody which is not a representative species of receptor-Fc-fusion proteins nor is it a representative species of VEGF trap proteins.  Claims 2-10 and 12-20 do not remedy the lack of written description; hence, claims 1-20 are rejected for failing to comply with the written description requirement for reciting a genus without a sufficient description of a representative number of species which can be produced in titers of 0.54 g/L or greater.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-5, 9-15, 19-25 and 29-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Papadopoulos et al., WO 00/75319 (Foreign Patent Document cite 130, IDS, 10/1/2021; herein “Papadopoulos”) in view of Krüger et al., US 2010/0285533 (US Patent Document cite 80, IDS, 10/1/2021; herein “Krüger”) in light of NPL document “Nutrient Mixture F-12 Ham Formulation”, published online 1/18/2009 (NPL cite 203, IDS, 10/1/2021).
Papadopoulos teaches a method for producing aflibercept (a receptor-Fc-fusion protein which is a VEGF trap protein comprising lg domain 2 of Flt1 (VEGF receptor) fused to lg domain 3 of Flk1 (VEGF receptor) fused to Fc of human lgG1 as defined at [0036] and [0083] of the specification; see Fig. 21A-C of Papadopoulos) comprising culturing CHO-K1 cells expressing aflibercept at 37 °C during a growth phase to form a cell culture then culturing the CHO cells at 34 °C during a production phase (p. 68, l. 20 – p. 69, l. 13).
Papadopoulos does not teach that the culture medium is a serum-free medium comprising 0.6 ± 0.09 mM ornithine, 0.714 ± 0.11 mM putrescine and plant hydrolysates; however, a person of ordinary skill in the art at the time of the invention would have found it obvious to culture the CHO-K1 cells in serum-free medium comprising 0.6 ± 0.09 mM ornithine and 0.714 ± 0.11 mM putrescine and plant hydrolysates in view of the disclosure of Krüger.
Krüger teaches improved cellular productivity in cell culture comprising polyamines and iron (Abst.) wherein the cultured cells are CHO cells, wherein the cellular productivity is the secretion of a protein product from the cells [0050-1].  Krüger teaches that the media can be serum-free ([0030], [0066]), can comprise plant hydrolysates (specifically soy hydrolysates) [0029] and comprises high polyamine concentrations ([0010], [0014]).  Krüger teaches that preferred polyamines include putrescine and ornithine [0037], teaches that the media compositions can comprise multiple polyamines (Id.) and teaches that the culture medium comprises at least one polyamine at a concentration of from 30 to 120 mg/l [0017].  Hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to practice the method made obvious by Papadopoulos in view of Krüger wherein the CHO-K1 cells stably expressing aflibercept taught by Papadopoulos are cultured at 37 °C during a growth phase to form a cell culture then culturing the CHO cells at 34 °C during a production phase for secretion of aflibercept into the media wherein the media is a serum-free cell culture medium comprising 30 to 120 mg/l putrescine, 30 to 120 mg/l ornithine and plant (soy) hydrolysate made obvious by Krüger because Papadopoulos teaches producing aflibercept with CHO-K1 cells, i.e. the method relies on cellular productivity, and Krüger teaches improving cellular productivity in cultures, which can be CHO cells secreting a protein of interest into the culture media, by culturing the cells in culture media that can comprise plant hydrolysates and that provides multiple polyamines to the cells, wherein putrescine and ornithine are the preferred polyamines and the concentration of the at least one polyamine is 30 to 120 mg/l; therefore, claims 1-5, 9-15, 19-25 and 29-30 are prima facie obvious.  
Regarding the limitations of claims 1, 11 and 21 that the receptor-Fc-fusion protein, VEGF trap protein or aflibercept is produced at a titer of greater than 0.54 g/L, and the limitations of claims 3, 13 and 23 that the titer is at least 1 g/L, the method made obvious by Papadopoulos in view of Krüger would inherently produce aflibercept at 1 g/L or greater if the claims are enabled, because the method made obvious by Papadopoulos in view of Krüger meets all the method steps and limitations of claims 1-5, 9-15, 19-25 and 29-30.
NOTE: The concentrations of ornithine and putrescine recited in claims 5, 15 and 25 can be expressed as 67 to 91 mg/l ornithine (0.51 mM (i.e. 0.6 – 0.09 mM) x 132.16 mg/mmol (ornithine molecular weight) = 67.4 mg/l; 0.69 mM (i.e. 0.6 + 0.09 mM) x 132.16 mg/mmol = 91.19 mg/l) and 53 to 73 mg/l putrescine (0.604 mM (i.e. 0.714 – 0.11 mM) x 88.15 mg/mmol (putrescine molecular weight) = 53.24 mg/l; 0.824 mM (i.e. 0.714 + 0.11 mM) x 88.15 mg/mmol = 72.64 mg/l), i.e. 120-164 mg/l polyamine.
Regarding claims 2, 12 and 22, Papadopoulos teaches culturing the cells for protein production at 34 °C (p. 68, l. 20 – p. 69, l. 13); therefore, claims 2, 12 and 22 are prima facie obvious.
Regarding claims 3, 13 and 23, the method made obvious by Papadopoulos in view of Krüger fully meets the limitations of the claimed method in claims 1-2, 4-5, 9-12, 14-15, 19-22, 24-25 and 29-30 due to the overlapping amounts of ornithine and putrescine in the cell culture medium in the method made obvious by Papadopoulos in view of Krüger; hence, the method made obvious by Papadopoulos in view of Krüger would meet the functional limitations of claims 3, 13 and 23 if the claimed method is enabled commensurate in scope with the claims because the method made obvious by Papadopoulos in view of Krüger fully meets the limitations of the claimed method in claims 1-2, 4-5, 9-12, 14-15, 19-22, 24-25 and 29-30; therefore, claims 3, 13 and 23 are prima facie obvious.
Regarding claims 9, 19 and 29, Papadopoulos teaches that the production of aflibercept is in CHO-K1 cells (p. 67, l. 25 – p. 68, l. 6); therefore, claims 9, 19 and 29 are prima facie obvious.
Regarding claims 10, 20 and 30, Papadopoulos teaches that the aflibercept protein product is removed from the bioreactor culture by tangential-flow filtration wherein fresh medium is added to the bioreactor to replace the volume removed for harvest (p. 70, ll. 1-13) which would appear to constitute a semi-continuous or fed batch process.  Hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to practice the method made obvious by Papadopoulos in view of Krüger wherein the process is a semi-continuous or fed-batch process; therefore, claims 10, 20 and 30 are prima facie obvious.

Response to Arguments
Applicant's arguments filed 2/22/2022 have been fully considered but they are not persuasive.  Arguments of the Applicant’s Response on p. 8 regarding the claim objections are moot as the objections have been withdrawn.  Regarding the rejection of claims 1-5, 9-15, 19-25 and 29-30 under pre-AIA  35 U.S.C. over Papadopoulos in view of Krüger in light of NPL document “Nutrient Mixture F-12 Ham Formulation”, Applicant argues (Remarks, pp. 8-11) against each of the references individually, arguing after each that that reference does not teach the instantly claimed methods.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant further argues that Krüger only discloses media comprising plant hydrolysates in the specification and does not use media comprising plant hydrolysates in the embodiments.  A reference providing other preferred alternatives does not constitute teaching away.  See MPEP 2123. II. “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994)”.  Hence, Applicant’s argument that Krüger does not disclose media comprising plant hydrolysate because they do not use the media in embodiments is thoroughly unpersuasive.
Hence, the rejection is maintained with modification to address claim amendments and for clarity.
 
Claims 1-5, 7-15, 17-25 and 27-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Papadopoulos in view of Krüger and Bramke et al., US 2007/0212778 (US Patent Document cite 76, IDS, 10/1/2021; herein “Bramke”) in light of NPL document “Nutrient Mixture F-12 Ham Formulation”, published online 1/18/2009 (NPL cite 203, IDS, 10/1/2021).
The discussion of Papadopoulos, Krüger and NPL document “Nutrient Mixture F-12 Ham Formulation” in relation to claims 1-5, 9-15, 19-25 and 29-30 set forth in the rejection above is incorporated herein.
Krüger teaches that the cell culture medium is based on standard culture media which can be Ham’s F12 medium [0024].  The NPL document “Nutrient Mixture F-12 Ham Formulation” presents the formulation for Ham’s F12 medium, demonstrating that Ham’s F12 comprises the mixture of amino acids (pp. 2-3) listed in claims 8, 18 and 28.  Ham’s F12 also comprises the fatty acid linoleic acid (p. 3); comprises the nucleosides hypoxanthine and thymidine (p. 3) and comprises calcium chloride and magnesium chloride (p. 2); hence, a person of ordinary skill in the art at the time of the invention would have found it obvious for the cell culture medium in the method made obvious by Papadopoulos in view of Krüger to comprise a mixture of amino acids or salts thereof, linoleic acid, calcium chloride and magnesium chloride because Krüger teaches that the cell culture medium can comprise Ham’s F-12 medium; therefore, the cell culture medium in the method made obvious by Papadopoulos in view of Krüger meets all the limitations of claims 7-8, 17-18 and 27-28 save for the concentration of the amino acids.
Krüger’s serum-free cell culture medium comprises the amino acids present in Ham’s F-12 (“Nutrient Mixture F-12 Ham Formulation”, pp. 1-2, “Amino Acids”) which comprise all of the amino acids listed in claims 8, 18 and 28.  The amino acids present in Ham’s F-12 gives a concentration of amino acids of ~ 3.8 mM (“Nutrient Mixture F-12 Ham Formulation”, p. 1-2, “Amino Acids”) in Krüger’s serum-free cell culture medium.  Krüger doesn’t teach that the concentration of amino acids is greater than 40 mM; however, a person of ordinary skill in the art at the time of the invention would have found it obvious to practice the method made obvious by Papadopoulos in view of Krüger wherein the medium comprises at least 40 mM of amino acids as taught by Bramke.
Bramke teaches serum-free, chemically-defined cell culture medium (Abst.) for culturing CHO cells [0029] which can be CHO-K1 cells [0082] cultured for the production of proteins [0078] wherein the media comprises alanine, arginine, asparagine, aspartic acid, cysteine, glutamic acid, glycine, histidine, isoleucine, leucine, lysine, methionine, phenylalanine, proline, serine, threonine, tryptophan, tyrosine and valine [0145] with each amino acid at a concentration of 0.05 to 1,500 mg/L [0150].  Hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to practice the method made obvious by Papadopoulos in view of Krüger wherein the medium comprises the fatty acid linoleic acid, the nucleosides hypoxanthine and thymidine, calcium chloride and magnesium chloride (which would constitute Ca2+ and Mg2+ in solution) and at least 40 mM of amino acids with a reasonable expectation of success because Bramke teaches a serum-free cell culture medium for culturing CHO cells for the production of proteins comprising 300 to 1500 mg/L of the amino acids (300 mg/L of the amino acids listed above is 44.2 mM amino acids); therefore, claims 7-8, 17-18 and 27-28 are prima facie obvious.

Response to Arguments
Regarding the rejection of claims 1-5, 7-15, 17-25 and 27-30 under pre-AIA  35 U.S.C. 103 over Papadopoulos in view of Krüger and Bramke in light of NPL document “Nutrient Mixture F-12 Ham Formulation”, Applicant argues (Remarks, pp. 11-12), Applicant argues that Bramke is drawn to cell culture media with increased nucleosides because they increase cell growth and viability.  Bramke is indeed relied on for teaching that the nucleosides in the media in the method made obvious by Papadopoulos in view of Krüger should be increased to increase cell growth and viability.  Applicant states, without any reasoning, that “the person of ordinary skill would not apply the teachings of Bramke to those of Papadopoulos, Kruger, F-12 Formulation to arrive at the instantly claimed methods with any reasonable expectation of predictable results or success”.  Applicant has, in fact, pointed out the very reason why a person of ordinary skill would apply the teachings of Bramke to the method made obvious by Papadopoulos in view of  Krüger – Bramke teaches increasing the nucleosides in the culture media increases the growth and viability of cells in the method.
Hence, Applicant’s arguments are unpersuasive and the rejection is maintained with modification to address claim amendments and for clarity.

Claims 1-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Papadopoulos in view of Krüger, Bramke and Grillberger et al., US 2015/0104867 (cite A, attached PTO-892; herein “Grillberger”) in light of NPL document “Nutrient Mixture F-12 Ham Formulation”, published online 1/18/2009 (NPL cite 203, IDS, 10/1/2021).
The discussion of Papadopoulos, Krüger, Bramke and NPL document “Nutrient Mixture F-12 Ham Formulation” in relation to claims 1-5, 7-15, 17-25 and 27-30 set forth in the rejection above is incorporated herein.
As discussed above, Krüger teaches improving cellular productivity of CHO derived cells by culturing the cells in cell culture media comprising polyamines wherein the media can be serum-free and comprise plant hydrolysates (Abst.; [0029]), but Krüger does not disclose the concentration of plant hydrolysates in the media.  However, a person of ordinary skill in the art at the time of filing would have found it obvious to use 0.05 w/v% - 0.5 w/v% soy hydrolysates (i.e. 0.5 g/l to 5 g/l) in the media as disclosed by Grillberger.
Grillberger teaches serum-free, animal protein-free cell culture media comprising polyamines and plant or yeast hydrolysates for cultivating cells for the production of biological products (Abst.) wherein the cells can be CHO cells [0046] and the plant hydrolysates can be soy hydrolysates [0040] at a more preferred concentration of 0.05% - 0.5% (w/v) [0033].  Hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to practice the method made obvious by Papadopoulos in view of Krüger and Bramke wherein the cell culture media comprises 0.05% - 0.5% (w/v), i.e. 0.5 g/l to 5 g/l, of soy hydrolysates with a reasonable expectation of success because Krüger teaches that the cell media can comprise soy hydrolysates and Grillberger teaches that their serum-free cell culture media compositions optimized for producing biological products from cells such as CHO cells more preferably comprises 0.5 g/l to 5 g/l of plant hydrolysates which can be soy hydrolysates; therefore, claims 6, 16 and 26 are prima facie obvious.

Response to Arguments
Regarding the rejection of claims 1-30 under pre-AIA  35 U.S.C. over Papadopoulos in view of Krüger, Bramke and Grillberger in light of NPL document “Nutrient Mixture F-12 Ham Formulation”, Applicant argues (Remarks, pp. 12-13), Applicant argues that the antibody produced in Grillberger is not produced at the claimed titer of 0.54 g/L and that Grillberger does not teach production of the antibody in CHO cells. 
It is noted that the rejection only relies on Grillberger for teaching effective concentrations of soy hydrolysates in media for the production of proteins.  Grillberger was not and is not relied on for producing the claimed titer of protein, but is relied on for teaching effective amounts of soy hydrolysate in media.
Hence, Applicant’s arguments are unpersuasive and the rejection is maintained with modification to address claim amendments and for clarity.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             
/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651